DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Specification paragraph 194 discusses multi-pin port 954 which is not displayed on figure 9B. If applicant means this to be multi-pin port 952, correction is required.
Ultrasonic transceiver designation 1026 missing in paragraph 205. See also 1338 in paragraph 279.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsfaty (US 9912415 B2).
Regarding claim 1, Tsfaty discloses wireless communication at a mobile device(figure 1A-115 smartphone, Para 39), comprising: exchanging, with a stationary device (Smart TV in figure 115, para 39), a plurality of signals over a plurality of sound waves operating in a first set of frequencies above a frequency range detectible by a human ear(ultrasonic transmission 125, Para 41 above human hearing), wherein the plurality of signals are for pairing the mobile device with the stationary device(sending reply and other device sending acknowledgement 125 Para 39);  establishing, with the stationary device, a communication link using a radio access technology operating in a second set of frequencies of a radio frequency spectrum band based at least in part on exchanging the plurality of signals over the plurality of sound waves(Para 45 establishing radio connection 130 based on signal 125); and  communicating, with the stationary device, information over a plurality of electromagnetic waves using the radio access technology operating in the second set of frequencies based at least in part on establishing the communication link.(Para 44 system in ultrasonic and radio communication.)  (Figure 1A, 1B, 4A, 4B Para 39, 41, 44, 45)
Regarding claim 2, Tsfaty discloses transmitting, over one or more sound waves of the plurality of sound waves, a first signal to request establishment of the communication link using the radio access technology, wherein the plurality of signals comprises the first signal, wherein establishing the communication link is based at least in part on transmitting the first signal. (Figure 1B, 4B, Para 45, establishing radio link with signal 125) 
Regarding claim 3, Tsfaty discloses receiving, over one or more sound waves of the plurality of sound waves, a reference signal (420)from the stationary device based at least in part 
Regarding claim 4, Tsfaty discloses transmitting, over one or more sound waves of the plurality of sound waves, a second signal to the stationary device based at least in part on receiving the reference signal(435), wherein the plurality of signals comprises the second signal, wherein establishing the communication link is based at least in part on transmitting the second signal. (Fig 4A, Para 67)
Regarding claim 5, Tsfaty discloses determining whether a signal strength of the reference signal satisfies a threshold based at least in part on receiving the reference signal, wherein transmitting the second signal is based at least in part on determining whether the signal strength of the reference signal satisfies the threshold.  (Para 33. select user device based on a certain range)
Regarding claim 6, Tsfaty discloses receiving, over one or more sound waves of the plurality of sound waves, a plurality of reference signals from a plurality of stationary devices based at least in part on transmitting the first signal, wherein the plurality of stationary devices comprises the stationary device, wherein the plurality of signals comprises the plurality of reference signals (Para 56, acoustic receiver 240 receiving ultrasonic signals from multiple devices in response to broadcast signal);  selecting the stationary device from the plurality of stationary devices based at least in part on a signal strength of at least one reference signal associated with the stationary device satisfies a threshold (Para 56 selection of signal); and  transmitting, over one or more sound waves of the plurality of sound waves, a second signal to the stationary device based at least in part on selecting the stationary device, wherein the 
Regarding claim 7, Tsfaty discloses transmitting, over one or more sound waves of the plurality of sound waves, a third signal (480 and/or 485)to maintain the communication link with the stationary device, wherein communicating the information with the stationary device is based at least in part on receiving the third signal.  (Figure 4B, Para 70 and 73)
Regarding claim 8, Tsfaty discloses receiving, over one or more sound waves of the plurality of sound waves, a fourth signal (495)to maintain the communication link with the stationary device based at least in part on transmitting the third signal, the fourth signal being received from the stationary device, wherein communicating the information with the stationary device over the communication link is based at least in part on receiving the fourth signal.   (Figure 4B, Para 70 and 74)
Regarding claim 10, Tsfaty discloses pairing the mobile device with the stationary device using the radio access technology based at least in part on exchanging the plurality of signals over the plurality of sound waves (420, 435) and establishing the communication link (440), wherein communicating the information is based at least in part on pairing the mobile device with the stationary device.  (Figure 4A, Para 66, identifying information communicated in ultrasonic for pairing)
Regarding claim 13, Tsfaty discloses  wireless communication at a stationary device(figure 1A-115 smartTV, para 39), comprising: exchanging, with a mobile device (Smartphone in figure 115, Para 39), a plurality of signals over a plurality of sound waves operating in a first set of frequencies above a frequency range detectible by a human ear(Para 41 
Regarding claim 14, Tsfaty discloses receiving, over one or more sound waves of the plurality of sound waves, a first signal to request establishment of the communication link using the radio access technology, wherein the plurality of signals comprises the first signal, wherein establishing the communication link is based at least in part on transmitting the first signal. (Figure 1B, Para 45, establishing radio link with signal 125) 
Regarding claim 15, Tsfaty discloses transmitting, over one or more sound waves of the plurality of sound waves, a reference signal (420)to the mobile device based at least in part on receiving the first signal, wherein the plurality of signals comprises the reference signal, wherein establishing the communication link is based at least in part on transmitting the reference signal.(Fig 4A, Para 66)
Regarding claim 16, Tsfaty discloses receiving, over one or more sound waves of the plurality of sound waves, a second signal from the mobile device based at least in part on transmitting the reference signal(435), wherein the plurality of signals comprises the second 
Regarding claim 17, Tsfaty discloses receiving, over one or more sound waves of the plurality of sound waves, a third signal (480 and/or 485)to maintain the communication link with the mobile device, wherein communicating the information with the mobile device is based at least in part on receiving the third signal. (Figure 4B, Para 70 and 73)
Regarding claim 18, Tsfaty discloses transmitting, over one or more sound waves of the plurality of sound waves, a fourth signal (495) to maintain the communication link with the mobile device based at least in part on receiving the third signal, wherein communicating the information with the mobile device over the communication link is based at least in part on transmitting the fourth signal. (Figure 4B, Para 70 and 74)
Regarding claim 20, Tsfaty discloses a mobile device positioned in a classroom and configured as an input/output device for a user; (figure 1A-115 smartphone, Para 39), a stationary device positioned in the classroom and coupled with one or more devices configured to input or output multimedia content into the classroom, the stationary device (Smart TV in figure 115, Para 39)configured to: communicate, with the mobile device, a plurality of signals over a plurality of sound waves operating in a first set of frequencies above a frequency range detectible by a human ear(Para 41 ultrasonic transmission 125, above human hearing), wherein the plurality of signals are for pairing the mobile device with the stationary device, (sending reply and other device sending acknowledgement 125 Para 39);  communicate, with the mobile device, information associated with the multimedia content over a plurality of electromagnetic waves using a radio access technology operating in a second set of frequencies  (Para 45 establishing radio connection 130 based on signal 125) based at least in part on communicating 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsfaty (US 9912415 B2) in view of Chu (US 20130106977 A1).
Regarding claim 9, Tsfaty discloses the elements of claim 7 above. Tsfaty also discloses the first set of frequencies for a fourth signal (495)based at least in part on transmitting the third signal (480 and/or 485) (Para 70 and 73 and 74 of Tsfaty)
Tsfaty does not explicitly disclose monitoring, for a time period, ….; and  terminating the communication link with the stationary device based at least in part on failing to receive the fourth signal during the time period.  
Chu teaches monitoring, for a time period, monitoring, for a time period, the first set of frequencies for a fourth signal based at least in part on transmitting the third signal; and terminating the communication link with the stationary device based at least in part on failing to receive the fourth signal during the time period. (Para 68 of Chu-Automatically diconnecting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsfaty in view of Chu in order to create a method of monitoring for a time period for a signal and terminating the communication link upon failing to receive the signal. Doing so would allow limiting users to a small area so as to avoid having users outside of the room since ultrasonic has a lower range than Bluetooth.
Regarding claim 19, Tsfaty as modified above by Chu teaches monitoring, for a time period,  monitoring, for a time period, the first set of frequencies for the third signal(480 and/or 485 of Tsfaty);  and terminating the communication link with the mobile device based at least in part on failing to receive the third signal during the time period. (Para 68 of Chu-Automatically diconnecting when device leaves area of acoustic beacon means that Chu monitors and disconnects the device when it fails to send the signal due to its leaving the acoustic area). 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsfaty (US 9912415 B2) in view of Tsfaty II (US 20120171963 A1).
Regarding claim 11, Tsfaty discloses the elements of claim 1 above.
Tsfaty does not explicitly disclose wherein the radio access technology comprises Digital Enhanced Cordless Telecommunications (DECT).
Tsfaty II teaches wherein the radio access technology comprises Digital Enhanced Cordless Telecommunications (DECT).  (Abstract and Para 93 of Tsfaty II). (Tsfaty II teaches that radio frequency links such as DECT can be used for short ranges as either main or backup communication channels between devices that use ultrasonic communication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsfaty in view of Tsfaty II in order to use DECT for the radio access technology. Doing so would have allow it to be used as a backup or main channel for communication enabling flexibility of choice in channels.
Regarding claim 12, Tsfaty as modified above by Tsfaty II teaches the stationary device comprises a fixed part (FP) in a DECT network; and the mobile device comprises a portable part (PP) in the DECT network.  (Abstract regarding wireless headset and phone and Para 93 of Tsfaty II). (Tsfaty II has devices that communicate with ultrasonics as part of a DECT network)
Other Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO-2018109529-A1 shows pairing of two devices through a first and second communication channel one of which is a non-radio channel including acoustics.
US-9756438-B2 shows discovery and connecting with other devices by means of ultrasonic signals.
US-9648654-B2 shows pairing of devices with acoustic signals.
WO-2015178551-A1 shows short range communication between devices using ultrasonic waves.
US-8750473-B2 shows transmitting and receiving information between devices with acoustic signals not perceivable by human ears.
US-8725313-B2 shows communication between devices using sound that is not audible.
EP-2624234-A1 shows a system to communicate using inaudible sound waves to transfer information.
US-20100053169-A1 shows acoustic communication between devices at a frequency not discernable by the human ear.
US-20100030838-A1 shows communication with an electronic device using ultrasonic sound.
US-20090279389-A1 shows an ultrasonic signal communication device.
US-20090069868-A1 shows secure pairing and communication between two devices using radio frequency and ultrasound.
US-20030003866-A1 shows communication between two devices using radio signals and acoustic signals.
GB-2377129-A shows secure transmission of data between a base terminal and a device using wireless and acoustic signals.
NPL-Circle38- shows pairing between two devices using ultrasonic signals. 
NPL-TechSpot- shows linking of devices using ultrasonic sound waves. 
NPL-Novak- shows ultrasound proximity networking of devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571) 272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645